DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method).
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 1 recite:
selecting, by the first user, a second user associated with the first user; 
selecting, by the first user, a first feeling, from a plurality of feelings, wherein the first feeling is indicative of how the first user feels toward the second user
The identified limitations recite a method of social interaction where users can express feelings toward one another, which is a method of managing personal behavior or relationships or interactions between people including social activities and following rules or instructions.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processing unit) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving, by a processing unit (PU), one or more data about a first user from a first user device associated with the first user; 
transmitting, by the PU, a first notification to a second user device associated with the second user, wherein the first notification is so transmitted that an identity of the first user is not revealed
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting user information. The processing unit in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: processing unit to execute receiving and transmitting user information. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more 
Dependent claims 2-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (US 2012/0005033 A1).

Regarding claim 1, Baldwin discloses a method for disclosing mutual feelings, comprising:
receiving, by a processing unit (PU), one or more data about a first user from a first user device associated with the first user (Paragraphs [0017]: persons registering for Pingsby accounts can voluntarily register as many unique contact addresses as they have (for instance: personal e-mail address, work e-mail address, home phone number, work phone number, instant messenger ID, name and address, etc, and [0035]: user is registered with Pingsby system); 
target person invited by user); 
selecting, by the first user, a first feeling, from a plurality of feelings, wherein the first feeling is indicative of how the first user feels toward the second user (Paragraph [0037]: that ping may include a statement that an acquaintance or friend of the target person is attracted to the target person), and 
transmitting, by the PU, a first notification to a second user device associated with the second user, wherein the first notification is so transmitted that an identity of the first user is not revealed (Paragraph [0037]: the target person receives an anonymous ping (in the form of a text or e-mail message or phone call)).
Regarding claim 2, Baldwin discloses further comprising: prior to transmitting the first notification to the second user device, adding, by the first user, one or more prompts to the first feeling (Fig. 5: Paragraph [0044]: clues such as “I have brown eyes” may be added to ping).
Regarding claim 3, Baldwin discloses wherein the one or more prompts comprises at least one of: a phone number associated with the first user, a zodiac sign associated with the first user, an eye color associated with the first user, a city of residence associated with the first user, and a favorite music associated with the first user (Fig. 5: Paragraph [0044]: clues such as “I have brown eyes” may be added to ping).
Regarding claim 4, Baldwin discloses wherein the one or more prompts are locked for the second user (Paragraph [0053]).
Regarding claim 6, Baldwin discloses wherein the second user pays to unlock the prompt (Paragraph [0053]).
Regarding claim 7, Baldwin discloses wherein selecting a second user comprises: accessing a contact list of the first device, and selecting the second user from the contact list (Paragraph [0040]).
Regarding claim 8, Baldwin discloses further comprising: upon a selection of the second user, providing, by the first user, one or more information associated with the second user (Paragraph [0040]).
Regarding claim 9, Baldwin discloses wherein the one or more information associated with the second user comprises at least one of: a first name of the second user, a surname of the second user, and a phone number associated with the second user (Paragraph [0040]).
Regarding claim 10, Baldwin discloses further comprising: 
upon a determination that at least one of the one or more information associated with the second user is incorrect, editing, by the first user, the at least one of the one or more information associated with the second user (Paragraph [0060]), and 
updating, by the PU, the contact list, by replacing the at least one of the one or more information associated with the second user with the edited at least one of the one or more information associated with the second user (Paragraph [0060]).
Regarding claim 11, Baldwin discloses wherein the one or more data about a first user comprise personal information of the first user (Paragraph [0017]).
Regarding claim 12, Baldwin discloses wherein the personal information of the first user comprises at least one of: a first name of the first user, a surname of the first user, a date of birth of the first user, a sex of the first user, a city of residence of the first user, a height of the first user, an eye color of the first user, a hobby of the first user, and a place of work of the first user (Paragraph [0017]).
Regarding claim 13, Baldwin discloses wherein transmitting the first notification to the second user device is so performed that the first feeling is not revealed to the second user (Paragraph [0053]).
Regarding claim 14, Baldwin discloses wherein the PU is located on a remote server (Paragraph [0062]).
Regarding claim 16, Baldwin discloses wherein a phone number associated with the first user is used to identify the first user (Paragraph [0017]).
Regarding claim 17, Baldwin discloses wherein the plurality of feelings comprises one or more feelings indicative of at least one of: sympathy, love, sexual desire, breakup, reconciliation, and marriage proposal (Paragraph [0046]).
Regarding claim 18, Baldwin discloses further comprising: 
upon receiving the first notification by the second user device, selecting, by the second user, a third user associated with the second user (Paragraph [0040]); 
selecting, by the second user, a second feeling, from a plurality of feelings, wherein the second feeling is indicative of how the second user feels toward the third user (Paragraph [0040]); 

Regarding claim 19, Baldwin discloses further comprising: prompting the first user and the second user to communicate via at least one of: the API, and a third-party user device application (Paragraph [0035]).
Regarding claim 20, Baldwin discloses further comprising: upon a determination, by the PU, that the second user is not same as the third user, transmitting, by the PU, a third notification to the third user, wherein the third notification is so transmitted that an identity of the second user is not revealed (Paragraph [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2012/0005033 A1) in view of Zdorovtsov (US 2015/0066749 A1).


Regarding claim 5, Baldwin does not explicitly disclose:
 wherein the second user watches a paid advertisement associated with a third-party to unlock the prompt.
Zdorovtsov teaches:
wherein the second user watches a paid advertisement associated with a third-party to unlock the prompt (Paragraph [0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baldwin to disclose the second user watches a paid advertisement associated with a third-party to unlock the prompt as taught by Zdorovtsov to disclose mutual feelings in a confidential manner. Baldwin discloses a web-based anonymous mutual-interest-based social introduction system that allows registered users to anonymously express interest in a friends or acquaintances by specifying the e-mail address and/or mobile phone number of each person of interest.  (Baldwin Abstract). Using the method and system for third party brokered authentication of reciprocity of interest of  Zdorovtsov would provide a way to help authenticate or substantiate the true nature of indicated feelings of interest, and without it, a user of such systems is left largely in the same position of being reluctant to take the first steps in a relationship (Zdorovtsov Paragraph [0008]).
Regarding claim 15, Baldwin does not explicitly disclose:
 wherein the method is performed on an application program interface (API) on the first user device.
Zdorovtsov teaches:
wherein the method is performed on an application program interface (API) on the first user device (Paragraph [0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baldwin to disclose the method is performed on an application program interface (API) on the first user device as taught by Zdorovtsov to disclose mutual feelings in a confidential manner. Baldwin discloses a web-based anonymous mutual-interest-based social 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621